Exhibit 10.1

 

FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

This FIRST AMENDMENT dated as of March 4, 2010 (this “First Amendment”), is by
and between Tower Bancorp, Inc., a Pennsylvania corporation (“Tower”), and First
Chester County Corporation, a Pennsylvania corporation (“First Chester”), and
amends that certain Agreement and Plan of Merger dated as of December 27, 2009
between Tower and First Chester (the “Agreement”).

 

WHEREAS, the Boards of Directors of Tower and First Chester have determined that
it is in the best interests of their respective companies to amend the Agreement
as set forth herein to provide for (i) the merger of FNB with and into Graystone
Bank, with Graystone Bank as the surviving institution, and (ii) the sale of the
American Home Bank Division of FNB at or prior to the consummation of the
Merger.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

 

1.                                      Amendment of the Agreement.  The
Agreement is hereby amended as follows:

 

(a)                                  Section 1.8 of the Agreement is hereby
amended by amending the second paragraph thereof to read in its entirety as
follows:

 

If the Bank Merger is consummated, Section 6.14 of this Agreement shall be
applicable and, at the effective time of the Bank Merger, the directors of
Graystone Bank as the surviving bank shall be as provided in Section 6.14. 
However, if Tower exercises its right under Section 1.10 not to consummate the
Bank Merger immediately upon effectiveness of the Merger, at the Effective Time,
the directors of FNB immediately prior to the Effective Time shall continue to
be the directors of FNB, provided that at the Effective Time the number of
directors serving on the board of directors of FNB shall be increased by one (1)
director and one (1) of the current directors or executive officers of Tower,
selected by the board of directors of Tower and subject to the conditions to
board membership in the bylaws of FNB and applicable law and regulation, shall
be added to the board of directors of FNB.

 

(b)                                 Section 1.10 of the Agreement is amended to
read in its entirety as follows:

 


1.10                        POSSIBLE ALTERNATIVE STRUCTURES.


 

Notwithstanding anything to the contrary contained in this Agreement, prior to
the Effective Time, Tower shall be entitled to revise the structure of the
Merger, including without limitation, by determining not to consummate the Bank
Merger immediately upon effectiveness of the Merger, provided that (i)  there
are no adverse Federal or state income tax or other adverse tax consequences to
First Chester shareholders as a result of the modification; (ii) the
consideration to be paid to the holders of First Chester Common Stock under this
Agreement is not thereby changed in kind or value or reduced in amount; and
(iii) such

 

1

--------------------------------------------------------------------------------


 

modification will not delay or jeopardize the receipt of Regulatory Approvals or
other consents and approvals relating to the consummation of the Merger,
otherwise delay or jeopardize the satisfaction of any condition to Closing set
forth in Article VII or otherwise adversely affect First Chester or the holders
of the First Chester Common Stock.  The parties hereto agree to appropriately
amend this Agreement and any related documents in order to reflect any such
revised structure.

 

(c)                                  The following new Section 1.12 is hereby
added to the Agreement:

 

1.12                        Bank Merger.

 

Tower and First Chester shall use their reasonable best efforts to cause FNB to
be merged with and into Graystone Bank, with Graystone Bank as the surviving
institution (the “Bank Merger”), concurrently with or as soon as practicable
after the Effective Time.  In addition, as soon as practicable after the
execution and delivery of the First Amendment, Tower will cause Graystone Bank,
and First Chester will cause FNB, to execute and deliver the Plan of Bank Merger
substantially in the form of Exhibit F, and any subsequent amendments thereof as
shall be deemed necessary or advisable by Tower to comply with all applicable
regulatory requirements.  The provisions of Section 6.14 shall be applicable to
the Bank Merger.

 

(d)                                 The following new Section 6.15 is hereby
added to the Agreement:

 

6.15                        Sale of AHB Division.

 

(a)                                  Promptly after the execution of the First
Amendment, First Chester shall use its best efforts, and shall cause FNB to use
its best efforts, to sell, at or prior to the Effective Time, the American Home
Bank Division of FNB, which conducts mortgage-banking activities and includes,
without limitation, the interests of FNB in the Joint Ventures and activities
related thereto (the “AHB Division”), to one or more purchasers, on terms and
conditions acceptable to First Chester and Tower.

 

(b)                                 Promptly after the execution of the First
Amendment, First Chester agrees to engage, or cause FNB to engage, on terms
acceptable to Tower, a financial advisor satisfactory to Tower to assist in the
sale of the AHB Division of FNB.  First Chester shall consult fully with Tower
and keep Tower fully informed concerning the process and progress of sale
efforts, and shall consult fully with Tower with respect to any proposed sale
agreements.  First Chester shall give Tower notice, in advance whenever
feasible, of all meetings and discussions with third parties related to the sale
of the AHB Division and Tower shall have the right to have its representatives
present at all such meetings and discussions.  Neither First Chester nor FNB
shall enter into any sale agreements for the AHB Division without the consent of
Tower.

 

2

--------------------------------------------------------------------------------


 

(c)                                  None of the attempt to sell the AHB
Division, the actual sale thereof, nor the effects on First Chester of such
sale, in each case in accordance with this Section 6.15 shall be deemed to
constitute a breach or violation of any representation, warranty, covenant or
agreement of First Chester in this Agreement or a Material Adverse Effect for
purposes of this Agreement.

 

(d)                                 Promptly (but not later than one Business
Day) following the execution and delivery of this First Amendment, First Chester
and Tower shall execute and deliver the Credit Agreement in substantially the
form of Exhibit G hereto, which shall provide for a credit facility of up to $2
million permitting draws thereunder from time to time by First Chester for the
purpose of contributing additional capital to FNB in the event that as a result
of the attempt to sell the AHB Division, the actual sale thereof, or the effects
on FNB of such sale, in each case in accordance with this Section 6.15, FNB’s
regulatory capital ratios, as reported in FNB’s quarterly call report, fall
below the minimum regulatory capital ratios applicable to FNB, unless FNB’s Bank
Regulator indicates, whether orally or in writing, that it will not take
immediate action to enforce such minimum levels prior to consummation of the
Merger; and shall also provide that the obligations of First Chester under the
Credit Agreement will be secured by a second lien in favor of Tower in the
collateral which secures the obligations of First Chester to Graystone Bank
under that certain Loan Agreement dated November 20, 2009, as amended, between
First Chester and Graystone Bank.  Aggregate draws under the foregoing credit
facility shall be limited to an amount equal to the amount of additional capital
required for purposes of satisfying the minimum capital ratios applicable to
FNB.

 

(e)                                  James M. Deitch and Anna Ruth Smith, AHB
Division executives (each an “AHB Executive”), are employed by First Chester and
FNB pursuant to separate employment agreements dated as of September 18, 2008,
as amended December 31, 2008 (each an “AHB Executive Employment Agreement”). 
Concurrently with execution of the First Amendment, Tower shall enter into
letter agreements with the AHB Executives, on terms approved by First Chester
and FNB, clarifying the effects on the AHB Executive Employment Agreements of
the efforts to sell the AHB Division and its potential sale at, or immediately
prior to, the Effective Time pursuant to this Section 6.15, and First Chester
and FNB shall execute an acknowledgement agreeing to the terms of such letter
agreements.

 

(e)                                  Section 9.13, Additional Definitions, of
the Agreement is hereby amended as follows:

 

(i)                                           By amending the definition of the
term “Agreement” to read in its entirety as follows:

 

“Agreement” shall mean this Agreement and Plan of Merger dated as of December
27, 2009 between Tower and First Chester, as amended by the First Amendment.

 

(ii)                                        By adding the following defined
terms:

 

3

--------------------------------------------------------------------------------


 

“AHB Division” has the meaning set forth in Section 6.15(a).

 

“AHB Executive” has the meaning set forth in Section 6.15(d).

 

“AHB Executive Employment Agreement” has the meaning set forth in Section
6.15(d).

 

“Bank Merger” has the meaning set forth in Section 1.12.

 

“Bank Plan of Merger” shall mean the plan of merger pursuant to which the Bank
Merger shall occur, substantially in the Form of Exhibit F to this Agreement.

 

“First Amendment” shall mean the First Amendment to this Agreement dated as of
March 4, 2010.

 

(g)                                 The Agreement is hereby amended by adding
thereto new Exhibits F and G as attached to this First Amendment.

 

2.                                      Provisions of Agreement; Counterparts.

 

This First Amendment, including Exhibits F and G, shall be part of the Agreement
and the provisions of the Agreement as amended hereby shall be applicable to
this First Amendment.  Except as specifically provided in this First Amendment
and as the context of this First Amendment otherwise may require to give effect
to the intent and purposes of this Amendment, the Agreement shall remain in full
force and effect without any other amendments or modifications.  This First
Amendment may be executed in counterparts, all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Tower Bancorp, Inc. and First Chester County Corporation
have caused this First Amendment to be executed and delivered by their
respective officers thereunto duly authorized as of the date first above
written.

 

ATTEST:

 

TOWER BANCORP, INC.

 

 

 

 

 

 

/s/ John B. Waldron

 

By:

/s/ Andrew S. Samuel

Secretary

 

 

Andrew S. Samuel

 

 

 

Chairman, President & CEO

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

ATTEST:

 

FIRST CHESTER COUNTY CORPORATION

 

 

 

 

 

 

/s/ Carl Lundblad

 

By:

/s/ John A. Featherman, III

Secretary

 

 

John A. Featherman, III

 

 

 

Chairman, President & CEO

(SEAL)

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF BANK PLAN OF MERGER

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF CREDIT AGREEMENT

 

2

--------------------------------------------------------------------------------